Per Curiam.
Defendant appeals from his conviction of carrying a firearm or dangerous weapon with unlawful intent. CL 1948, § 750.226 (Stat Ann 1962 Rev § 28.423). His sole contention is that there was not sufficient evidence to convict him of the crime charged.
At trial two Detroit policemen testified that they heard a shot and ran in the direction of the report. They observed two men, Powers and Payne, fighting near a bar called the Purple Onion. Defendant was seen standing nearby the combatants with a partially loaded automatic pistol in his hand. A witness, Mr. Payne, one of the participants in the fight, stated that he heard Mr. Powers, the man with whom he was fighting, yell to someone nearby to shoot him (Payne).
Based on the facts contained in the record, it was permissible to infer criminal intent. People v. Griffin (1889), 77 Mich 585; People v. Gollman (1966), 3 Mich App 463; and People v. Dugger (1968), 14 Mich App 270. Furthermore, in cases tried without a jury the trial judge is the trier of the facts, and this Court will not reverse him unless evidence clearly preponderates in a direction opposite to his finding of fact. See People v. Doris White (1965), 2 Mich App 104; and 2 Gillespie, Michigan Criminal Law and Procedure (2d ed), § 630, p 815.
Affirmed.